DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-11, 13-16, and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, Shi (USPGPub No. 2011/0170413) discloses a method for processing pluralities of data flow attribute sets and pluralities of configuration data sets each associated with a plurality of host computers, the method comprising: 
at a plurality of times, receiving a plurality of configuration tags identifying a plurality of different configuration data sets used to configure the plurality of host computers during the plurality of times;
 receiving (i) a plurality of attribute sets related to groups of flows processed on the host computers, and (ii) for each attribute set, a configuration tag identifying a configuration data set associated with the attribute set (In [Par. 29] Shi discloses receiving in a packet, attribute sets, Flow ID or  5-tuple of srcIP, destIP, srcPort, destPort, proto, related to group of flows identified by the flow ID, and for each attribute set a configuration tag, host ID/source address associated with the attribute set by virtue of being included in the received data packet ); 
using the configuration tags to identify the configuration data sets associated with the received attribute sets related to the group of flows processed on the host computers (In [Par. 29] the configuration tags identify configuration data sets, packet data, associated with the received attribute 5-tuple, related to the group of flows processed on the host computers); and using the identified configuration data sets to analyze the groups of flows processed on the host computers (The configuration data sets, the packets are used to analyze the flows processed on the host computers, see [Par. 32 – Par. 33] where group of flows are analyzed by counting flow number).
Shi differs from claim 1, in that Shi is silent at a plurality of times, receiving a plurality of configuration tags identifying a plurality of different configuration data sets used to configure the plurality of host computers during the plurality of times, and at the plurality of times, receiving reports from a network manager computer regarding a plurality of configuration data sets, wherein a reported configuration data set includes a new machine specification and the network manager delays deploying the new machine until the configuration data set including the new machine is reported.
Other prior art of record such as Pulsipher (US Patent No. 7,027,411) for example discloses in claim 7, at a plurality of times, times where an existing network topology changes, receiving a plurality of configuration tags, host identifiers, used to configure a plurality of host computers during the plurality of times, resulting in changes in topologies.
Pulsipher, however also is silent on at the plurality of times, receiving reports from a network manager computer regarding a plurality of configuration data sets, wherein a reported configuration data set includes a new machine specification and the network manager delays deploying the new machine until the configuration data set including the new machine is reported, as arranged with the remaining elements of claim 1. Thus claim 1 is regarded as allowable in view of the prior art of record.


In regards to claim 6, Shi (USPGPub No. 2011/0170413) discloses a method for processing pluralities of data flow attribute sets and pluralities of configuration data sets each associated with a plurality of host computers, the method comprising: 
receiving (i) a plurality of attribute sets related to groups of flows processed on the host computers, and (ii) for each attribute set, a configuration tag identifying a configuration data set associated with the attribute set (In [Par. 29] Shi discloses receiving in a packet, attribute sets, Flow ID or  5-tuple of srcIP, destIP, srcPort, destPort, proto, related to group of flows identified by the flow ID, and for each attribute set a configuration tag, host ID/source address associated with the attribute set by virtue of being included in the received data packet ); 
using the configuration tags to identify the configuration data sets associated with the received attribute sets related to the group of flows processed on the host computers (In [Par. 29] the configuration tags identify configuration data sets, packet data, associated with the received attribute sets, 5-tuple, related to the group of flows processed on the host computers); and using the identified configuration data sets to analyze the groups of flows processed on the host computers (The configuration data sets, the packets are used to analyze the flows processed on the host computers, see [Par. 32 – Par. 33] where group of flows are analyzed by counting flow number).
Shi differs from claim 6, in that Shi is silent at a plurality of times, receiving a plurality of configuration tags identifying a plurality of different configuration data sets used to configure the plurality of host computers during the plurality of times, and at the plurality of times, determining whether a service rule is a default service rule by using a configuration data set associated with a configuration tag associated with the service rule used to processed an individual, wherein a detecting that a default service rule was used to process the individual flow indicates that the flow is unmicrosegmented.
Pulsipher (US Patent No. 7,027,411) for example discloses in claim 7, at a plurality of times, times where an existing network topology changes, receiving a plurality of configuration tags, host identifiers, used to configure a plurality of host computers during the plurality of times, resulting in changes in topologies.
Pulsipher, however also is silent on at the plurality of times, determining whether a service rule is a default service rule by using a configuration data set associated with a configuration tag associated with the service rule used to processed an individual, wherein a detecting that a default service rule was used to process the individual flow indicates that the flow is unmicrosegmented, as arranged with the remaining elements of claim 6. Thus claim 6 is regarded as allowable in view of the prior art of record.

In regards to claim 19, Shi (USPGPub No. 2011/0170413) discloses a method for processing pluralities of data flow attribute sets and pluralities of configuration data sets each associated with a plurality of host computers, the method comprising: 
receiving (i) a plurality of attribute sets related to groups of flows processed on the host computers, and (ii) for each attribute set, a configuration tag identifying a configuration data set associated with the attribute set (In [Par. 29] Shi discloses receiving in a packet, attribute sets, Flow ID or  5-tuple of srcIP, destIP, srcPort, destPort, proto, related to group of flows identified by the flow ID, and for each attribute set a configuration tag, host ID/source address associated with the attribute set by virtue of being included in the received data packet ); 
using the configuration tags to identify the configuration data sets associated with the received attribute sets related to the group of flows processed on the host computers (In [Par. 29] the configuration tags identify configuration data sets, packet data, associated with the received attribute sets, 5-tuple, related to the group of flows processed on the host computers); and using the identified configuration data sets to analyze the groups of flows processed on the host computers (The configuration data sets, the packets are used to analyze the flows processed on the host computers, see [Par. 32 – Par. 33] where group of flows are analyzed by counting flow number).
Shi differs from claim 19, in that Shi is silent at a plurality of times, receiving a plurality of configuration tags identifying a plurality of different configuration data sets used to configure the plurality of host computers during the plurality of times, and at the plurality of times, at the plurality of times aggregating a plurality of attribute sets received for a group of flows from a plurality of host computers, the group of flows associated with at least one configuration of the plurality of host computers; identifying a first set of attributes in the plurality of attributes aggregated for the set of flows; identifying, in the at least one configuration data set associated with the first configuration of the plurality of host computers, a second set of attributes matching the first set of attributes; and associating the aggregated plurality of attributes with a set of machine identifiers associated with the matching second set of attributes.
Other prior art of record such as Pulsipher (US Patent No. 7,027,411) for example discloses in claim 7, at a plurality of times, times where an existing network topology changes, receiving a plurality of configuration tags, host identifiers, used to configure a plurality of host computers during the plurality of times, resulting in changes in topologies.
Pulsipher, however also is silent on at the plurality of times aggregating a plurality of attribute sets received for a group of flows from a plurality of host computers, the group of flows associated with at least one configuration of the plurality of host computers; identifying a first set of attributes in the plurality of attributes aggregated for the set of flows; identifying, in the at least one configuration data set associated with the first configuration of the plurality of host computers, a second set of attributes matching the first set of attributes; and associating the aggregated plurality of attributes with a set of machine identifiers associated with the matching second set of attributes.
Pulsipher (US Patent No. 7,027,411) for example, as arranged with the remaining elements of claim 19. Thus claim 19 is regarded as allowable in view of the prior art of record. All remaining claims are regarded as allowable by virtue of dependency on either of independent claim 1, 6, or 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476